DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11 & 15-20 directed to inventions non-elected without traverse.  Accordingly, claim 1-11 & 15-20 have been cancelled.
Reasons for Allowance
Claims 12, 14, & 22-24 allowed.
The following is an examiner’s statement of reasons for allowance: The amendments to claim overcome the previous 35 U.S.C. 112(b) rejection. As to the claimed subject matter, the updated search did not result in the uncovering of any findings that would indicate to examiner that the claimed invention is anticipated or obvious over any of the previously cited references. Thus the previous reasons for allowance still apply:
The closest prior art is Kamiya et al. (US20180047559A1), Teruo (US20100163084A1), Katsuhiko (US20080121252A1) and Stanton (US20020142617A1). Kamiya discloses a substrate holder (Fig.6 ref 2); a liquid supply portion (Fig.6 refs 4 & 5); a cooling medium section (Fig.3 ref 3) with a cooling medium storage part (Fig.6 ref 3a, [0037]) which acts as a medium to freeze liquid on a first face of a substrate (see Fig.6 nozzles point at face of substrate and [0050-0052 & 0095]; a controller (Fig.6 ref 9) that controls the supply of corresponding liquids [0107, 0129-0130] and the cooling medium [0092]. Teruo (US20100163084A1) discloses a method of cleaning wafers using bubbles .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711